DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed July 27, 2022.  Claims 1-20 are pending and an action on the merits is as follows.

 Election/Restrictions
Claims 1-20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on October 18, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 18, 2021 is withdrawn.  Claims 2, 3, 19, and 20, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-20, the closest prior art references, Chin et al. (US 2010/0151228 A1), Oh et al. (US 2016/0299366 A1), and Jiang et al. (CN 106324885), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the light transmission control panel for the smart window has less than 7% haze, light transmittance of less than 4% in a light-blocking mode and light transmittance of equal to or more than 30% in a light-transmission mode, wherein the liquid crystal capsule layer comprises a plurality of nano liquid crystal capsules and a polymer matrix having the plurality of nano liquid crystal capsules disposed therein, wherein the nano liquid crystal capsule comprises a core material having a plurality of liquid crystals with positive dielectric anisotropy and dichroic dyes and a shell material forming an outer wall of the core material, wherein the average particle size of the plurality of nano liquid crystal capsules is 50nm 200nm, the dichroic dye is composed of 2.0 to 12.0% by weight based on the total weight of the core material, and a birefringence (An) of the liquid crystal is 0.01 to 0.18 wherein the light transmission control panel is not provided with a polarizing plate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871